ON PETITION FOR REHEARING
Tonkon & Galen and Morris J. Galen, Portland, filed briefs in support of the petition.
Robert Y. Thornton, Attorney General, Walter J. Apley and G. F. Bartz, Assistant Attorneys General, Salem, contra.
Before Perry, Chief Justice, and McAllister, Sloan, O’Connell, Goodwin, Denecke, Holman and Lusk, Justices.
DENECKE, J.
The plaintiff petitioned for rehearing contending that the decision of this court rejecting the alternative argument raised by the taxpayer was in error and was based upon this court’s incorrect assessment of the record upon appeal. Plaintiff’s alternative argument *634was that in the event she was held not entitled to nse the entire loss shown on the 1960 return as a loss carryover, she was at least entitled to use her personal 1960 federal tax deduction as a loss carryover.
In our initial opinion we stated: “This [statements in the exhibits and plaintiff’s briefs] indicates that both Mr. and Mrs. Gamble’s federal tax payments were used as deductions; * * Plaintiff contends that this statement is in error. We believe that it may create a misleading inference.
Mr. Gamble’s tax payment of $240,000 and Mrs. Gamble’s tax payment of $235,000 were both listed as deductions on the 1960 return and were subtracted from income and together exceeded the 1960 joint income by $260,000, generating a loss carryover of that amount. The record does not indicate, and we doubt whether the 1960 return (if it were in the record, which it is not) would indicate, whether Mr. Gamble’s or Mrs. Gamble’s tax deduction was used to offset 1960 income or was unused and composed all or part of the loss carryover to be used to offset subsequent income.
Even if the 1960 return were in evidence and it stated that only Mr. Gamble’s tax payment had been used as a deduction against 1960 income, the plaintiff’s position is contrary to the principal portion of our main decision, i.e., “the existence and continuation of the husband and wife single taxable unit, as exhibited by the joint return, is essential to claiming and retaining the benefits of a joint return.”
Plaintiff argues that our decision denying the wife the opportunity to use her husband’s tax deduction as a deduction on their joint return and her tax deduction as a deduction against her subsequent individual income is contrary to the cases we cited: Taft v. *635Helvering, 311 US 195, 61 S Ct 244, 85 L ed 122 (1940), and Helvering v. Janney, 311 US 189, 61 S Ct 241, 85 L ed 118 (1940). We disagree.
Those decisions “permitted aggregation of income and deductions” on joint returns and did not require each spouse to deduct his or her personal deductions from his or her personal income. Taft v. Helvering, supra (311 US at 198). Plaintiff does not desire to aggregate deductions; plaintiff desires to segregate deductions and use her husband’s deduction in a joint return of joint income and to preserve her deduction for subsequent use in a separate return for her income. This would be violative of our initial decision on the principal issue in this case.
Petition denied.